Case 1:19-cv-00627-RDB Document 31 Filed 10/25/19 Page 1 of 1
Case 1:19-cv-00627-RDB Document30-6 Filed 10/23/19 Page 1 of 1

FILED
ores BS TEEr CouRT
IN THE U.S. DISTRICT COURT SERICT SASL AND

Joseph Cilione, et al. * tare e a race
Plaintiffs * BY og pUTY
¥. * Case No. RDB 19-cv-00627
Victoria’s Crab House, Inc., et al, *
Defendants .

 

SUPPLEMENTAL JUDGMENT ORDER

Pending before the Court is the Parties’ Joint Motion for Approval of Settlement
Agreement And Consent To Supplement Judgment Order (“Joint Motion”). After careful
consideration and review of the Parties’ Joint Motion and the Settlement Agreement and Release
of Claims (“Settlement Agreement”), it is hereby:

ORDERED, that the Settlement Agreement is APPROVED as fair and reasonable;

FURTHER ORDERED, that the Parties’ Joint Motion is GRANTED;

FURTHER ORDERED, a Supplemental Judgment shall be, and hereby is, entered in
favor of Plaintiffs against Defendants for costs, including attorneys’ fees, in the amount of

$21,500.00;
FURTHER ORDERED, the Judgments of October 4, 2019 (ECF Doc. 28) remains in full

force and effect.
SO ORDERED.
Date: Oc feu, as, 2°!) £
Hon. Richard D. Bennett
United States District Judge

All counsel (via ECF)

 

 
